Citation Nr: 1223261	
Decision Date: 07/05/12    Archive Date: 07/13/12	

DOCKET NO.  09-12 208	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia
 
 
THE ISSUE
 
Entitlement to service connection for a bilateral knee disorder.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
Stephen F. Sylvester, Counsel
 
 

 
INTRODUCTION
 
The Veteran served on active duty from February 1985 to February 1988.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.
 
For reasons which will become apparent, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.
 
 
REMAND
 
A review of the record in this case raises some question as to the exact nature and etiology of the Veteran's claimed bilateral knee disability.
 
The service treatment records disclose that, on numerous occasions during the Veteran's period of active military service, he received treatment for a number of knee-related pathologies, including patellofemoral pain syndrome, lateral collateral ligament strain, a questionable medial meniscus tear, knee swelling, and a "tear" of the right medial collateral ligament.  Significantly, while the Veteran at his January 1988 service separation complained of a "locked" knee, and right knee pain when running, physical examination of the lower extremities revealed findings that were entirely within normal limits.  No pertinent diagnosis was noted at separation.
 
The earliest postservice clinical indication of arguably chronic knee pathology is revealed by VA radiographic studies conducted in November 2007, almost 20 years following the Veteran's discharge from service   Those studies revealed some early "spurring" at the upper pole of the left patella.  Significantly, while following an August 2008 VA orthopedic examination the examiner found no radiographic or clinical evidence of "significant" bilateral knee pathology.  The examiner, however, admitted that he did not have access to the Veteran's claims folder.  Moreover, no explanation was offered as to the significance, if any, of the aforementioned "early spurring" at the upper pole of the Veteran's left patella.
 
The Veteran contends that his current bilateral knee pathology has, in fact, been present since the time of his active military service.  Under the circumstances, and given the ambiguity surrounding the etiology of any current pathology, the Board finds that further development is necessary prior to a final adjudication.
 
Accordingly, in light of the aforementioned, the case is REMANDED to the RO/AMC for the following actions:
 
1.  Any pertinent VA or other inpatient or outpatient treatment records dated since August 2008, the date of the most recent VA examination of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  If the RO cannot locate any identified records held by a Federal government entity, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific government records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.   The claimant must then be given an opportunity to respond. 
 
2.  The Veteran should then be afforded a VA orthopedic examination in order to more accurately determine the exact nature and etiology of his claimed bilateral knee disability.  To the extent possible, this examination should be conducted by an examiner who has not heretofore seen or examined the Veteran.  The Veteran is to be notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  The Veteran is further to be advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.
 
Following completion of the orthopedic examination, the examiner must address whether the Veteran currently suffers from a chronic, clinically-identifiable disability of either or both knees.  If so, the examiner must address whether it is at least as likely as not that the disorder had its origin during, or is in some way the result of, the Veteran's period of active military service.
 
A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  The claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiner prior to completion of the examination.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed, and specify the dates encompassed by the Virtual VA records reviewed.
 
3.  The RO/AMC must review the examination report to ensure that it is in complete compliance with the directives of this REMAND, and that the examiner has documented their consideration of all records contained in Virtual VA.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once.  
 
4.  The RO/AMC should then readjudicate the Veteran's claim for service connection for a bilateral knee disability.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case which must contain notice of all relevant action taken on the claim for benefits since March 2009.  An appropriate period of time should be allowed for response.
 
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This particularly includes any medical records pertaining to care for a knee disorder between 1988 and 2007, and any medical opinion evidence linking a current knee disorder to service. 


	                  _________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



